Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00196-CV

          ALAMO COMMUNITY COLLEGE DISTRICT D/B/A Alamo Colleges,
                              Appellant

                                               v.

                                       Douglas RYAN,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18732
                           Honorable Renée Yanta, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s March
31, 2017 order denying in part Alamo Community College District’s motion for summary
judgment, and we RENDER judgment dismissing Trial Court Number. 2013CI18732 for lack of
jurisdiction.

       We ORDER that appellant Alamo Community College District recover its trial court and
appellate court costs from appellee Douglas Ryan.

       SIGNED November 1, 2017.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice